EVERETT, Chief Judge
(concurring):
Pursuant to his guilty pleas, appellant was convicted of attempted larceny. Therefore, the question now is whether he *485would have been guilty of larceny if his attempt had been consummated.
Mervine sought to extinguish by fraud a debt of $952.42 which he owed to the Navy Exchange; and the Government insists that a debtor’s fraudulent extinction of a debt owed to a creditor constitutes larceny under Article 121, Uniform Code of Military Justice, 10 USC § 921. Certainly, in some respects, he would have been ahead to the extent of $952.42, if his scheme had succeeded. His financial statement would no longer have reflected any liability to the Exchange — although, of course, his underlying liability still would have existed. Because of the economic benefit appellant anticipated, I have sympathy for the Government’s view that he would be guilty of larceny.
However, Article 121 is not worded in terms of economic benefit. For example, if a servicemember has fraudulently obtained personal services worth $100.00, he has received a benefit in that amount; but he is not guilty of larceny, because he has not obtained, in the language of Article 121, “any money, personal property, or article of value of any kind”.1
Mervine was seeking to procure cancellation of a debt which had resulted from his purchase of goods from the Navy Exchange on credit. If he had induced the purchase by misrepresentations to Exchange officials, he would be guilty of having stolen the items bought on credit, since Article 121 includes obtaining property by false pretenses. However, the Government does not claim that this occurred. Instead, its theory is that use of fraud at a later time to obtain release of an existing indebtedness constitutes larceny in the amount of the debt.
Appellant’s argument is supported by a distinction that the common law sometimes has made between the contemporaneous advance of “new” value and cancellation of a prior debt. It was once widely held at common law that cancellation of an existing debt in return for a conveyance of land would not provide the requisite “value” to become a bona fide purchaser, and this rule apparently continues to exist in some jurisdictions today. See M. & J. Finance Corp. v. Hodges, 230 N.C. 580, 55 S.E.2d 201 (1949); 77 Am Jur 2d, Vendor and Purchaser § 701. In addition, prior to adoption of the Negotiable Instruments Law, a substantial number of courts had held that a creditor who canceled a pre-existing debt in exchange for a negotiable instrument could not become a holder in due course. F. Beutel, Beutel’s Brannan Negotiable Instruments Law § 25 at 515 (7th ed. 1948).
Perhaps this common-law distinction reflects the circumstance that an already-incurred indebtedness may not be fully collectible and, therefore, may be subject to a substantial discount in computing its value. Perhaps the distinction was based on the circumstance that no res was transferred. Whatever its rationale, I conclude that this distinction was recognized at common law in defining the boundaries of larceny and that Congress intended to incorporate it into Article 121 of the Uniform Code.
I do not interpret the majority opinion to mean that an account receivable can never be the subject of larceny. Certainly, if a document evidencing the account is taken, there would be grounds for prosecution for larceny of the document (e.g., if the accused in this case had removed the record of the account from the Exchange’s files). See 50 Am Jur 2d, Larceny § 62. Also, where the theft of an account receivable is intended to result in the actual receipt of funds by the accused — as where the accused substitutes his name as creditor on a receivable due to another — grounds for a larceny prosecution may exist.2 This case, however, is even further removed from the *486traditional larceny ease: Even if his scheme had succeeded, at no time would the accused have come into physical possession of property other than that which he already had, unlike a person who fraudulently transfers funds from someone else’s account to his own.
There is no doubt that the economic consequences of the accused’s actions may be considered the same as those resulting from a simple larceny of funds. Indeed, this may be another instance where changes in the way business is transacted have outpaced traditional common-law categories.3 Nonetheless, the strict construction we are required to give to penal statutes requires that any necessary expansion of “larceny” come from Congress.4

. However, he would be guilty of obtaining services under false pretenses in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934; see para. 78, Part IV, Manual for Courts-Martial, United States, 1984, and he would be subject to the same punishment as if his act had been larceny. Compare para. 78 e(l) and (2) with para. 46 e(l)(a) and (b), Manual, supra.


. It is interesting to note that under Article 9 of the Uniform Commercial Code, "accounts” are not included in the category of "general intangi*486bles,” and they are not considered "goods.” Rather, they occupy a unique status. See U.C.C. § 9-106.


. In many ways, technological advances — such as those involved in the use of computers and electronic transfers of funds — are hard to reconcile with common-law categories.


. Military prosecutors may also be able to deal with some new types of theft and commercial fraud by use of the third clause of Article 134 to incorporate relevant provisions of title 18, which has in recent years been amended from time to time to deal with new conditions. See, e.g., 18 U.S.C. § 1030 (computer fraud and abuse); 18 U.S.C. § 1029 (credit card fraud); see also 18 U.S.C. §§ 13 and 1001.